OFFICE      OF THE A’ITORNEY    GENERAL   OF TEXAS
                                AUSTIN




HonorableIL '8.Sattertield
PerlPlOll
        '(ZosEf+io4er
State Firemen s a&d Fire Marshal's Association
Austin, 'Texas
Dear sirr




               Your letter of
~thls department a copy of a
 to begareoated:by the',loc.al
Bo&e WLi ay3, aotr '1937,
~~th&..~yot~~z&
              obtain,the,info                      y to enable you,
air,@riaioh fiommie                                requirementsof
then,&et that ,ehe
t6 the State Trea




                                    1143the rEt9tS~i8hi required
                                     of thblr existence. The




adetjuatein every respeot .ae.Vs~one;The form letter aeters to
the oity ox t@-n as having;a "]regularlyorganizedFire Departmant,w
whereas the Act make6 ePigible.only'thoseinoorpoiwt,ed cities and
tmma hav2qg a "~reguiarly ~ra;ani@d actlv,),FiseDepaitment.n
The letter should be amende& in this reapedt.
. ..




       Ecmtarablo H.   8. Satterfield,page ,2


                     Aa pointed oat above, the Aot 1a silent an to
       the m&hod8 1y whiahtthe Fi.romen*~  Pamion :Bemmlamimer~~shal.l
       satisfy himnelf of the.etlmtanoeo? the fag&r detemining   the.
       eligibility of the board.: There is no reqnliament,therefore,
       that the lnfornmtion knoorporatedin thk Iotter shall bo
       supported by an arfldatit.,Howswer, the~Commlsaloneris at
       liberty to require the infonuatlon to bs submitted in affidavit
       fOW.

                                                Yours very   truly

                                           ATTORKEYCZl’iE?AL   OFTEXAS

                                               tUgned) R.W.FAIRCIEELD
                                           By '(